 

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: : Chapter 11

M & G USA CORPORATION, el al.,l Case No_ 17-123()7 (BLS)
DCthrS. (Jointly Administered)

 

ORDER GRANTING MOTION TO SHORTEN NOTICE
AND SCHEDULE HEARING WITH RESPECT TO DEBTORS' FIRST OMNIBUS
MOTION FOR ENTRY OF AN ORDER AUTHORIZING THEM TO ASSUME AND
ASSIGN CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

This Court has considered the Debtors' Motion to Shorten Notice and Schedule Hearing
with Respect to Debtors' First Omnibus Motion for Entry of an Order Authorizing Them to
Assume and Assign Certain Executory Contracts and Unexpired Leases (the "Motion to
§l_ior_t_e;i"),2 the First Day Declaration and the statements of counsel and the evidence adduced
with respect to the Motion to Shorten at any hearing before this Court (the "ngagng"). This
Court has found that (i) this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is
a core proceeding pursuant to 28 U.S.C. § 157(b) and (iv) notice of the Motion to Shorten and

the Hearing was sufficient under the circumstances After due deliberation, this Court has

 

’ The Debtors are the following nine entities (the last four digits of their respective taxpayer

identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),

M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these chapter ll cases is 450 Gears Road,
Suite 240, Houston, Texas 77067. On November 20, 2018, the chapter ll cases of the following three entities were
dismissed: Mossi & Ghisolfi Intemational S.a r.l. (Case No. 17-12315 (BLS)), M&G Chemicals S.A. (Case No. l7-
12316 (BLS)) and M&G Capital S.a r.l. (Case No. 17-12317 (BLS)).

2 Capitalized terms not otherwise defined herein shall have the meanings given to them in the

Motion to Shorten.

NAl-1505742198v2

 

 

 

 

determined that the relief requested in the Motion to Shorten is in the best interests of the
Debtors, their estates and their creditors; and good and sufficient cause having been shown;

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

l. The Motion to Shorten is GRANTED as set forth herein.

2. A hearing to consider the Assumption Motion shall be held on December 17,
2018 at 11:00 a.m. prevailing Eastern Time (the "Confirmation Hearing").

3. Obj ections or responses to the Assumption Motion, if any, must be filed by and
raised at the Contirmation Hearing.

4. Within one business day after entry of this Order, the Debtors shall serve a copy
of this Order and a notice for the hearing on the Assumption Motion in the manner described in
the Motion to Shorten.

5. This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Order,

Dated: B‘VC/\(, wl z H ,/
Wilmington, ljelaware Honorab°l‘§?l;;e£;ian L. $hahnon
ited States ptcy Court Judge

NA1-1505742198v2 -2-

 

